*832Motion to amend remittitur granted. Return of remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of appellants under the Fifth and Fourteenth Amendments were denied. Appellants argued that the failure to hold a plenary hearing denied them due process of law. The Court of Appeals considered this contention and held that, on this record, the failure to order a plenary hearing did not deny due process of law to appellants. [See 25 N Y 2d 619.]